Citation Nr: 0111887	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  95-18 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of zero percent prior 
to December 21, 1998, and to an evaluation in excess of 10 
percent since December 21, 1998, for the residuals of a left 
knee injury, status post arthroscopy.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel
INTRODUCTION

The appellant served on active duty from June 1975 to July 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1994 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Roanoke, Virginia.   

In April 1998 and December 1999, the Board remanded this case 
for additional development.  The case has been returned to 
the Board and is ready for appellate review. 

In an August 2000 rating action, the RO increased the 
appellant's rating for his service-connected residuals of a 
left knee injury, status post arthroscopy, from zero percent 
to 10 percent, effective December 21, 1998.  In a letter from 
the RO to the appellant, dated in September 2000, the RO 
informed the appellant that because he had received military 
severance pay for his knee disability, the amount of the 
severance pay would have to be recouped from his disability 
compensation.  The appellant filed a Notice of Disagreement 
(NOD) in October 2000 and a Statement of the Case (SOC) was 
issued in November 2000.  However, there is no indication 
that the appellant filed a substantive appeal (VA Form 9).  
Accordingly, the issue of recoupment of disability severance 
pay is not before the Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO to the 
extent possible and the duty to notify and assist has been 
satisfied.   

2.  Prior to December 21, 1998, the appellant's right knee 
was shown to have full range of motion, with no findings of 
painful motion, arthritis confirmed by X-ray, lateral 
instability or recurrent subluxation of the knee, or other 
functional impairment. 

3.  The current manifestations of the appellant's service-
connected residuals of a left knee injury, status post 
arthroscopy, consist of objective evidence of pain on motion 
and limitation of motion that does not warrant a compensable 
rating under a range of motion code.  There is no competent 
evidence of instability of the knee or recurrent subluxation.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
residuals of a left knee injury, status post arthroscopy, 
prior to December 21, 1998, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §  3(a), 114 
Stat. 2096, 2097-98 (2000) [to be codified at 38 U.S.C.A. 
§ 5103A]; 38 C.F.R. §§ 3.102, 4.7, 4.21, 4.31, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5003, 5010 (2000).   

2.  The criteria for a current evaluation in excess of 10 
percent for the residuals of a left knee injury, status post 
arthroscopy, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, 2097-98 
(2000) [to be codified at 38 U.S.C.A. § 5103A]; 38 C.F.R. 
§§ 3.102, 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5003, 5010 (2000).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant's service medical records show that in May 
1991, he complained of left knee pain for the past nine 
months.  The diagnosis was patellofemoral syndrome (PFS).  
The records reflect that in June 1992, he was diagnosed with 
grade II chondromalacia of the trochlear groove of the left 
knee, with painful left lateral fat pad.  At that time, he 
underwent the following procedures: (1) a left knee 
arthroscopy, (2) debridement of the trochlear groove, and (3) 
excision of the left knee fat pad.  Following surgery, the 
appellant continued to seek treatment for left knee pain.  In 
August 1993 a Physical Evaluation Board determined that the 
appellant was unfit for duty due to left iliotibial band 
tendinitis and recommended that he be discharged.  The 
records show that the appellant was subsequently discharged 
in July 1994.  

In September 1994, the appellant underwent a VA examination.  
At that time, he stated that he had injured his left knee in 
Saudi Arabia and had also undergone surgery in order to 
remove a left knee fat pad.  The examination form instructs 
the examiner to address any diseases and injuries including 
the effect of gunshot wounds and other injuries of the skin 
and underlying structures.  In respect to those instructions 
the examiner noted that the findings were negative.  The 
examination report also instructs the examiner to describe 
the functional effects of the disability such as location, 
swelling, atrophy, tenderness, degree of limitation of 
motion, angle of fixation, fracture or disease, fibrous or 
bony residual, and to specify any mechanical aids used.  On 
examination of the left knee, the examiner reported that the 
patella was freely moveable.  Flexion of the knee was from 
zero to 140 degrees and extension was full.  X-rays of the 
appellant's knees were interpreted as showing normal knees 
without any bony abnormalities, soft tissue calcification, or 
effusion.  The examiner was further instructed to describe 
the appellant's motor status, coordination, reflexes, and 
sensory status, and he found such to be negative.  The 
clinical diagnosis was residuals of left knee surgery. 

In an October 1994 rating action, the RO granted service 
connection for the residuals of a left knee injury, status 
post arthroscopy, and assigned a zero percent  rating under 
Diagnostic Code 5257 from July 20, 1994.  The appellant filed 
a notice of disagreement with the zero percent rating.   

In November 1997, a Travel Board hearing was conducted at the 
RO before the undersigned Board member.  At that time, the 
appellant testified that he had a problem with his left knee 
"giving way" approximately five to seven times a day.  (T. 
6, 7).  He indicated that he had chronic knee pain which was 
aggravated by walking and climbing.  (T.8).  According to the 
appellant, he was not seeking any medical treatment for his 
left knee disability because he did not have any health 
insurance.  (T.9).  He reported that he was currently working 
in retail sales which required him to walk and climb stairs.  
(T.4).   

In December 1998, a fee basis VA examination was conducted.  
At that time, the appellant stated that he had served during 
Desert Storm and that in February 1991, he had injured his 
left knee when he dove into his bunker during a bombing, 
accidentally hitting his left knee on the ground.  He 
indicated that following his left knee injury, he had chronic 
pain, weakness, and instability and that in August 1992, he 
underwent surgery and had a left knee fat pad removed.  Her 
reported having worked as a sales person for the past four 
years.  Examination of the left knee showed that flexion was 
to 80 degrees, with pain from 65 to 80 degrees.  Extension 
was to zero degrees and normal.   The drawer and McMurray's 
tests were both normal.  The examiner noted that the 
appellant had no constitutional signs of arthritis.  The 
diagnosis was of status post left knee injury with 
degenerative changes.   

A VA examination was conducted in March 2000.  At that time, 
the appellant stated that he had constant pain in his left 
knee, with a guarding sensation of the knee which was worse 
with ambulation.  He reported that he was working in 
construction.  The physical examination showed that he had a 
normal gait.  There was decreased tone of the vasitis 
medialis on the left side with mild atrophy of that muscle, 
it being 1.5 centimeters smaller than the opposite side.  
Range of motion of the left knee was from zero to 125 
degrees.  The appellant had 5/5 strength in the quadriceps 
and knee flexors.  The knee joint was not warm to touch and 
there was no effusion.  The drawer sign was negative.  He had 
no laxity of the medial or lateral collateral ligaments.  
Passive range of motion of the knee was intact.  Range of 
motion was with pain on extreme flexion of the knee.  The 
appellant had pain with active knee flexion and extension 
standing on the left leg alone and repetitive range of motion 
caused pain.  There was no loss of range of motion with the 
above.  X-ray findings were normal.   

In June 2000, the RO determined that the March 2000 VA 
examination was inadequate.  Thus, in July 2000, the March 
2000 examiner provided an addendum to his examination report.  
He stated that in regard to stability, the appellant had no 
laxity of the medial or lateral collateral ligaments or of 
the anterior or posterior cruciate ligaments.  The examiner 
indicated that McMurray's test was negative and that the 
major evidence of disability was pain on movement of the left 
knee, which was evidenced by the appellant's facial and 
verbal expressions of pain.  Additional evidence was the 
muscle atrophy described above which occurred with decreased 
use and which could be secondary to pain.  According to the 
examiner, the appellant had described guarding behavior to 
protect from pain and also had decreased active and passive 
range of motion with flexion of the knee.  The examiner 
reported that it was probable that the service-connected knee 
condition, which was caused by a twisting injury, was the 
source of the current disability.  According to the examiner, 
that condition could be exacerbated by jumping, climbing, 
running, prolonged standing, or bending of the knee 
repetitively.  The examiner stated that there was no 
incoordination, subluxation, or instability as all ligaments 
appeared intact.  Thus, the diagnosis was of left knee pain 
secondary to the left knee condition which was the 
appellant's service-connected disability.  It was the 
examiner's opinion that the appellant's left knee pain was 
recurrent and would be exacerbated in any employment 
situation which required prolonged standing, stooping, 
jumping, climbing, running, or continuous walking.  

In an August 2000 rating action, the RO increased the 
appellant's rating for his service-connected residuals of a 
left knee injury, status post arthroscopy, from zero percent 
to 10 percent under Diagnostic Code 5299-5010, effective 
December 21, 1998.   


II.  Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
the Board finds that the appellant is not prejudiced by its 
consideration of his claim inasmuch as VA has already met its 
obligations to the appellant under this new legislation.  In 
this regard, the Board remanded this case in April 1998 on 
the basis that the appellant's September 1994 VA examination 
had not adequately addressed his functional loss due to pain 
on use or due to flare-ups under §§ 4.40, 4.45, and 4.59.  
Although the appellant underwent a fee-basis VA examination 
in December 1998, the Board remanded this case again in 
December 1999 because it found that the December 1998 
examination was inadequate and did not completely address the 
appellant's service-connected left knee disability.  The 
appellant subsequently underwent a VA examination in March 
2000.  In addition, in June 2000 the RO determined that the 
March 2000 VA examination was inadequate so the case was 
returned to the examiner, who prepared an addendum to his 
March 2000 examination report.  The Board further notes that 
in the appellant's November 1997 Travel Board hearing, he 
testified that he was not currently seeking medical treatment 
for his left knee disability.  (T.9).  

The appellant has had VA examinations of his left knee, and 
has been provided a copy of relevant rating decisions and a 
statement, and supplemental statement, of the case containing 
the legal criteria and explaining the reason for the 
decision.  He has been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal, 
and has done so.  Thus, the appellant will not be prejudiced 
by the Board deciding the merits of his claim without 
remanding the case to the RO for consideration under the new 
legislation.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOGCPRECOP 16-92 (July 24, 1992) (57 Fed. Reg. 49,747 
(1992)).   


III.  Legal Criteria

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2000). Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2000).

Where the particular disability is not listed, it may be 
rated by analogy to a closely related disease in which not 
only the functions affected, but also the anatomical location 
and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 
4.27 (2000); see also Lindeman v. Principi, 3 Vet. App. 345 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Under Diagnostic Codes 5003 and 5010, arthritis is rated on 
the basis of limitation of motion of the joint involved. 38 
C.F.R. § 4.71a.  Pursuant to Diagnostic Code 5010, arthritis, 
which is due to trauma and is substantiated by X- ray 
findings, will be rated as degenerative arthritis.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes of the specific 
joint or joints involved.  Limitation of motion must be 
objectively confirmed by a finding such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by a 
finding such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, the disability will be rated as follows: With X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations a 20 percent rating will be assigned.  With X- 
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups a 10 percent evaluation will be 
assigned.

Diagnostic Code 5260 provides that limitation of flexion of 
either knee to 60 degrees warrants a zero percent evaluation.  
A 10 percent evaluation requires that flexion be limited to 
45 degrees.  A 20 percent evaluation requires that flexion of 
the knee be limited to 30 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides that limitation of extension of 
either knee to 5 degrees warrants a zero percent evaluation.  
A 10 percent evaluation requires that extension be limited to 
10 degrees.  A 20 percent evaluation requires that extension 
be limited to 15 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides for the evaluation of other 
impairment of the knee. When there is recurrent subluxation 
or lateral instability of slight degree, a 10 percent rating 
is warranted.  Ratings of 20 and 30 percent are warranted for 
moderate and severe impairment, respectively.  38 C.F.R. § 
4.71a.




IV. Analysis

As noted above. in October 1994 the RO granted service 
connection and assigned a zero percent rating under 
Diagnostic Code 5257 for the appellant's service-connected 
residuals of a left knee injury, status post arthroscopy.  
However, in an August 2000 rating action, the RO evaluated 
the appellant's service-connected left knee disability by 
analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5010 which 
addresses arthritis, and increased his rating from zero to 10 
percent from December 21, 1998, date of a VA examination.  As 
the appellant took issue with the initial rating assigned 
following the grant of service connection, separate ratings 
may be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  Thus, 
the Board must evaluate the relevant evidence since July 
1994.  

At the time of the appellant's September 1994 VA examination, 
flexion of the left knee was from zero to 140 degrees and 
extension was described as full.  Thus no limitation of knee 
motion was shown at that time.  See 38 C.F.R. § 4.71a, Plate 
II (2000).  Additionally, there was no finding of subluxation 
or instability of the knee and an X-ray of the knees was 
normal.  While the examination report is not as comprehensive 
as might be desired, there is a basis for concluding that the 
examination did not reveal most of the manifestations 
specified on the form, such as atrophy, tenderness and the 
like, and for that reason the examiner did not note them.  
Thus, the evidence shows that the criteria for a compensable 
rating were not met at that time under Code 5257 or any other 
applicable code.   

When the case was before the Board in April 1998, it was 
concluded that another examination of the knee was necessary 
and the matter was remanded to the RO.  The appellant was 
then afforded the December 1998 fee basis examination, which 
showed that extension of the left knee was to zero degrees 
(full), with no pain noted.  On flexion of the knee, which 
apparently was accomplished to 80 degrees, pain was noted to 
start at 65 degrees and stop at 80 degrees.  The drawer and 
McMurray's tests were both normal, with no indication of any 
instability of the knee.  Even though the above noted 
limitation of flexion was found on this examination, it did 
not meet the schedular criteria for a compensable rating, and 
despite the examiner's diagnosis of status post left knee 
injury with degenerative changes, there was no x-ray 
examination of the left knee, thus no radiographic 
confirmation of arthritis.   

Upon the case being returned to the Board, the Board found 
that the examination had not been consistent with its prior 
remand instructions so the case was remanded again in 
December 1999.  The appellant was afforded another 
examination in March 2000, which showed normal X-ray findings 
and that range of motion of the left knee was from zero to 
125 degrees, which, while limited, did not warrant a 
compensable rating under the flexion code.  The appellant had 
5/5 strength in the quadriceps and knee flexors and the 
drawer sign and McMurray's test were both negative, with the 
examiner stating that there was no laxity of any of the 
ligaments.  Thus, there was no evidence of lateral 
instability or recurrent subluxation so as to warrant a 
compensable rating under Code 5257.  However, range of motion 
was with pain on extreme flexion of the knee and repetitive 
range of motion caused pain.  Additionally, the appellant 
reported pain with active knee flexion and extension standing 
on the left leg alone.  

In August 2000, the RO changed the rating code for the left 
knee disability from Code 5257 to Code 5299-5010 and 
increased the rating to 10 percent, effective the date of the 
December 1998 examination.  Inasmuch as there was no 
competent evidence of instability of the knee or of recurrent 
subluxation, which are the criteria of Code 5257, it was not 
necessary to continue to rate the disability under that code.  
Code 5010 relates to traumatic arthritis and requires X-ray 
findings of arthritis for a compensable rating.  In this case 
there is no X-ray evidence of arthritis, inasmuch as x-ray 
findings were normal on the September 1994 and March 2000 VA 
examinations.  Nevertheless the appellant was shown on the 
last two examinations to have some (noncompensable) 
limitation of knee motion with complaints of pain on motion 
and on this basis he has been assigned a 10 percent rating.  



In light of the above, the Board agrees that while neither 
limitation of extension nor flexion of the left knee is to a 
compensable degree under Diagnostic Code 5260 or 5261, the 
evidence of decreased motion with pain on movement of the 
left knee provides a basis for the current 10 percent rating, 
which is the minimum compensable rating.  See DeLuca, 8 Vet. 
App. at 202, 205-06; 38 C.F.R. §§ 4.25(b), 4.40, 4.45, 4.59; 
see also Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  
However, since limitation of flexion and extension of the 
left knee is not to a degree to warrant even a 10 percent 
rating under a limitation of motion codes, the Board finds 
that the appellant's left knee disability does not meet or 
more closely approximate the criteria for an evaluation in 
excess of 10 percent for the residuals of a left knee injury, 
status post arthroscopy.  

Additionally, absent any competent evidence of lateral 
instability or subluxation, there would be no basis for a 
separate rating under Diagnostic Code 5257 for the 
appellant's service-connected knee disability.  See Esteban 
v. Brown, 6 Vet. App. 261-62 (1994)(separate evaluations are 
warranted where the symptomatology for the conditions is 
distinct and separate).  In VAOPGCPREC 23-97 (July 1, 1997), 
62 Fed. Reg. 63604 (1997), the VA General Counsel determined 
that when a knee disorder is already rated under Diagnostic 
Code 5003, the appellant's disorder must also be manifested 
by instability (or recurrent subluxation) under Diagnostic 
Code 5257 in order to obtain a separate rating.  Id., slip 
op. At 3 ("Where additional disability is shown, . . . a 
veteran rated under DC 5257 can also be compensated under DC 
5003 and vice versa").  Although the appellant indicated 
during his November 1997 hearing that his left knee was 
unstable [T.6], there was no instability found in the 
appellant's December 1998 fee basis VA examination and in the 
addendum to the March 2000 examination report the examiner 
specifically stated that there was no incoordination, 
subluxation, or instability as all ligaments appeared intact.  
Therefore, clearly there is no basis for a separate rating 
under Diagnostic Code 5257 and the application of VAOPGCPREC 
23-97 is not in order.

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991) and finds that the 
preponderance of the evidence is against the claim for a 
current evaluation in excess of 10 percent for the residuals 
of a left knee injury, status post arthroscopy.  Nor, as 
previosuly explained, is there a basis for a compensable 
rating prior to December 21, 1998, inasmuch as the evidence 
showed full range of motion, with no indication of pain or 
other disabling factors and no indication of instability or 
recurrent subluxation during the pre-December 21, 1998, 
period.  


ORDER

Entitlement to a compensable evaluation prior to December 21, 
1998, for the residuals of a left knee injury, status post 
arthroscopy, is denied.   

Entitlement to a current evaluation in excess of 10 percent 
for the residuals of a left knee injury, status post 
arthroscopy, is denied.   



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

